Citation Nr: 1503547	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-14 895	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to June 1992, with service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  In December 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned acting Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the DSM-IV criteria due to active military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD due to various in-service stressors.  Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014). 

In the instant case, VA treatment records and a November 2010 VA examination report of record show that the Veteran was given a diagnosis of PTSD on several occasions and it was noted that symptoms leading to such a diagnosis included, but were not limited to, emotional reactivity, avoidance, and nightmares of events that took place while he served in Southwest Asia during the First Gulf War.  The VA examiner also noted that the Veteran's PTSD pre-existed service as a result of a childhood sexual assault.  However, the examiner conceded several times within the report that the trauma the Veteran experienced while on active duty contributed to his PTSD, or caused additional PTSD symptoms, and this condition was not noted on entry into service or shown by clear and unmistakable evidence to have been a preexisting condition that was not aggravated in service .  The Board acknowledges that the examiner noted he could not form an opinion as to aggravation of PTSD without resorting to speculation; however, the remainder of the report suggests that the Veteran's in-service trauma contributed to his PTSD.  As such, the evidence of record shows that the criteria for PTSD have been established.  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 U.S.C.A. § 1154(b) (West 2014) and 38 C.F.R. § 3.304(d) (2014) (pertaining to combat Veterans).  Proof of combat participation is generally found in a Veteran's service personnel records.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was fighting vehicle infantryman, that he served in the Southwest Asia from October 1990 to April 1991, and was awarded the Southwest Asia service medal and the Kuwait Liberation Medal.  He has reported that his duties while serving in Southwest Asia included combat operations and that he witnessed death and injury.  

Notwithstanding, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, ..., and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.  A location that produces such fear is evidenced by awards such as the Kuwait Liberation Medal.  

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised PTSD regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate, there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that given the Veteran's confirmed presence in Southwest Asia during the first Gulf War and his MOS, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's military service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors. 

As such, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely witnessing death and injury, occurred; and that these events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD.  See 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f). 

In sum, the record shows a diagnosis of PTSD, and medical evidence establishing a link between current symptoms and an in-service stressor or fear of such stressors.  Therefore, entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


